Title: Cash Accounts, February 1765
From: Washington, George
To: 



[February 1765]




Contra



Feby 1st—
By Nicholas Whitehorn
£ 0. 5.0


8—
By Saml Brasington 31 Barrls of Corn 6 head of Cattle &ca pr Acct
18.10.0


13—
By Mr [Charles] Greens Servants
0.10.0


15—
By Colo. [George William] Fairfax’s Ditto
2. 0.0


18—
By Saml Johnson Junr for Balle of Acc⟨t⟩
6.10.0


19—
By Messrs Green & Rind (pd Mr Jno. Muir) for the Maryland Gazette &ca
2.19.4


21—
By Nelson Kelly 25/—By 5/
1.10.0


26—
By Jno. Carney
0.12.6



By Edwd Williams
1.10.0



By Expences of a horse at Occoquan
0. 7.6


27—
By Jno. Sheridine for a horse
8. 0.0


